         Case 1:20-cv-01026-ABJ Document 11 Filed 04/27/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
______________________________________________
AMERICAN FEDERATION OF GOVERNMENT                          )
EMPLOYEES,                                                 )
National Council of HUD Locals Council 222, AFL-CIO,)
451 7th St. SW, Washington D.C. 20410;                     )
                               Plaintiff,                  )
v.                                                         )
FEDERAL SERVICE IMPASSES PANEL,                            )
1400 K St. NW, Washington, D.C. 20424;                     ) Civil Action No. 1:19-cv-1934(RJL)
                               and                         )
MARK ANTHONY CARTER,                                       )
In his official capacity as Chairman of the Federal Service)
Impasses Panel,                                            )
1400 K St. NW, Washington, D.C. 20424;                     )
                               and                         )
FEDERAL LABOR RELATIONS AUTHORITY,                         )
1400 K St., NW, Washington, D.C. 20424;                    )
                               Defendants.                 )
NATIONAL VETERANS AFFAIRS COUNCIL,                         )
3441 Brandon Ave. SW, Roanoke, VA 24018;                   )
                               Plaintiff,                  )
v.                                                         )
FEDERAL SERVICE IMPASSES PANEL,                            )
1400 K St. NW, Washington, D.C. 20424;                     ) Civil Action No. 1:20-cv-837(CJN)
                               and                         )
MARK ANTHONY CARTER,                                       )
In his official capacity as Chairman of the Federal Service)
Impasses Panel,                                            )
1400 K St. NW, Washington, D.C. 20424;                     )
                               and                         )
FEDERAL LABOR RELATIONS AUTHORITY,                         )
1400 K St., NW, Washington, D.C. 20424;                    )
                               Defendants.                 )
NATIONAL LABOR RELATIONS BOARD                             )
PROFESSIONAL ASSOCIATION,                                  )
13217 New Hampshire Avenue, P.O. Box 15048,                )
Silver Spring, MD 20904;                                   )
                               Plaintiff,                  )
v.                                                         )
FEDERAL SERVICE IMPASSES PANEL,                            )
1400 K St. NW, Washington, D.C. 20424;                     ) Civil Action No. 1:20-cv-888(ABJ)
                               and                         )
MARK ANTHONY CARTER,                                       )
In his official capacity as Chairman of the Federal Service)

                                               1
          Case 1:20-cv-01026-ABJ Document 11 Filed 04/27/20 Page 2 of 3



Impasses Panel,                                            )
1400 K St. NW, Washington, D.C. 20424;                     )
                               and                         )
FEDERAL LABOR RELATIONS AUTHORITY,                         )
1400 K St., NW, Washington, D.C. 20424;                    )
                               and                         )
National Labor Relations Board                             )
1015 Half Street SE, Washington, D.C. 20570                )
                               Defendants.                 )
ASSOCIATION OF ADMINISTRATIVE                              )
LAW JUDGES, INTERNATIONAL                                  )
FEDERATION OF PROFESSIONAL AND                             )
TECHNICAL ENGINEERS, AFL-CIO,                              )
6218 Georgia Avenue, NW, Suite 1-447                       )
Washington, D.C. 20011                                     )
                               Plaintiff,                  )
v.                                                         )
FEDERAL SERVICE IMPASSES PANEL,                            )
1400 K St. NW, Washington, D.C. 20424;                     ) Civil Action No. 1:20-cv-1026 (ABJ)
                               and                         )
MARK ANTHONY CARTER,                                       )
In his official capacity as Chairman of the Federal Service)
Impasses Panel,                                            )
1400 K St. NW, Washington, D.C. 20424;                     )
                                                           )
                               Defendants.                 )


                 DEFENDANTS’ MOTION TO CONSOLIDATE CASES

       The Federal Labor Relations Authority (the “Authority”), Federal Service Impasses Panel

(the “Panel”), Mark Anthony Carter in his official capacity as Chairman of the Panel

(collectively the “FLRA”) move, pursuant to Fed. R. Civ. P. 42(a), to consolidate the above-

captioned interrelated cases so that this Court may efficiently adjudicate the common legal

questions they present: 1) whether the District Court has jurisdiction to directly review Panel

orders; and 2) whether the appointment of Panel members violates of the Appointments Clause

of the United States Constitution.




                                                 2
          Case 1:20-cv-01026-ABJ Document 11 Filed 04/27/20 Page 3 of 3



       The National Labor Relations Board (“NLRB”) and intervenor Department of Housing

and Urban Development (“HUD”) (together with the FLRA, the “Defendants”) join in this

motion.

       The four union plaintiffs (the American Federation of Government Employees, National

Council of HUD Locals, Council 222, AFL-CIO, the National Veterans Affairs Council, the

National Labor Relations Board Professional Association, and the Association of Administrative

Law Judges, International Federation of Professional and Technical Engineers) oppose the

motion.

       Defendants respectfully request that this Court grant their Motion to Consolidate. The

grounds for consolidating these cases is set forth in the accompanying statement of points of law

and authorities.




                                                    Respectfully submitted,

                                                    /s/ Noah Peters
                                                    NOAH PETERS (#1023748)
                                                    Solicitor
                                                    REBECCA J. OSBORNE
                                                    Deputy Solicitor
                                                    SARAH C. BLACKADAR
                                                    Attorney
                                                    Federal Labor Relations Authority
                                                    1400 K Street, NW
                                                    Washington, D.C. 20424
                                                    Telephone: (202) 218-7999
                                                    Facsimile: (202) 343-1007
                                                    Email: npeters@flra.gov
       Dated: April 27, 2020




                                                3
